Citation Nr: 0739173	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to total individual unemployability.

2.  Entitlement to service connection for eye weakness.
 
3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for weak hands, post 
operative right hand (previously claimed as ganglion cysts, 
both hands)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of January 2005 and June 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received at the Board in November 2007, the 
appellant indicated his desire to appear at a videoconference 
hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 
20.700(a) (2006), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  In light of the appellant's request, the case is 
remanded for the appellant to be scheduled for a 
videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge. The RO should notify 
the appellant of the date, time and 
place of the hearing. After the hearing 
is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



